     Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 1 of 31




                    IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-00295-PAB-KMT

THOMAS VILLANUEVA

      Plaintiff,

v.

EL PASO COUNTY;
BILL ELDER, Sheriff, El Paso County Sheriff’s Office, in his official capacity;
The Estate of MICAH FLICK, Deputy, El Paso County Sheriff’s Office, in his individual
capacity;
SCOTT STONE, Deputy, El Paso County Sheriff’s Office, in his individual capacity;
JACOB ABENDSCHAN, Sergeant, El Paso County Sheriff’s Office, in his official and
individual capacities;
JOHN WATTS, Detective, El Paso County Sheriff’s Office, in his individual capacity;
TREMAINE WHITE, Detective, El Paso County Sheriff’s Office, in his
individual capacity;
STEPHANIE CRISS, Detective, El Paso County Sheriff’s Office, in her individual
capacity;
MICHAEL BOGGS, Detective, El Paso County Sheriff’s Office, in his individual capacity;
THE CITY OF COLORADO SPRINGS, COLORADO,
PETER CAREY, Chief of Police, Colorado Springs Police Department, in his official
capacity;
KEVIN MIYAKUSU, Sergeant, Colorado Springs Police Department, in his official and
individual capacities;
MARCUS YANEZ, Officer, Colorado Springs Police Department, in his individual
capacity;
JOHN REINDOLLAR, Investigator, Colorado State Patrol, in his individual capacity; and
CHAD HUNT, Sergeant, Colorado State Patrol, in his individual capacity,

      Defendants.


        PLAINTIFF’S FIRST AMENDED COMPLAINT AND JURY DEMAND




                                          1
         Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 2 of 31




           COMES NOW, the Plaintiff, Thomas Villanueva, by and through his attorneys, Ramos

Law, and hereby submits his First Amended Civil Complaint and Jury Demand against the

Defendants, El Paso County, the City of Colorado Springs, Bill Elder, the Estate of Micah Flick,

Scott Stone, Peter Carey, Kevin Miyakusu, Marcus Yanez, Jacob Abendschan, John Watts,

Tremaine White, Stephanie Criss, Michael Boggs, John Reindollar, and Chad Hunt, and sets forth

herein:

                                           STATEMENT OF FACTS

           On February 5, 2018, the Beat Auto Theft Through Law Enforcement (BATTLE) team,

composed of officers from the El Paso County Sheriff’s Office, Colorado Springs Police

Department, and Colorado State Patrol, were attempting to track down stolen cars. In mid-morning

the team spotted a stolen 1999 Saturn. After placing a GPS tracker on the vehicle, the officers

began conducting surveillance of the vehicle and suspect, Manuel Zetina (hereinafter, “Mr.

Zetina”). The Defendants followed Mr. Zetina to multiple apartment complexes, including the

Marquis Heights Apartments, Shannon Glen Apartments, and Murray Hill Apartment complex. At

each location, the Defendants set up a “takeaway,” which is an operational perimeter1 in all

directions. At each takeaway, the Defendants would position themselves so that one vehicle of

officers could inconspicuously follow the suspect in any direction.

           While conducting surveillance, the officers learned that Mr. Zetina was a gang member.

Specifically, Mr. Zetina was a Hispanic man wearing a shirt with the number “13” on it. The

officers knew that the number 13 is associated with the thirteenth letter of the alphabet, “M,” which

is a homage to the Mexican Mafia. Additionally, the officers observed Mr. Zetina conducting




1
    “Perimeter” is law enforcement terminology for the area where officers are conducting an operation.

                                                           2
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 3 of 31




multiple moves designed to evade law enforcement while driving around the City of Colorado

Springs.

        At approximately 3:30 p.m. the Murray Hill Apartment complex2 the officers decided to

attempt a “takedown”3 of Mr. Zetina because Mr. Zetina had exited his vehicle at that location.

After conducting surveillance at Murray Hill Apartments, Deputy White advised Sergeant

Miyakusu that Mr. Zetina could be apprehended. Sergeant Miyakusu gave the go-ahead to conduct

the takedown. At the same time, Deputy White communicated to the team that Mr. Zetina’s left

arm was flexed and inside his hoodie, which was a clear sign that Mr. Zetina was armed with a

weapon and a potential threat. However, the operation continued.

        At the same exact time, Mr. Villanueva was seen walking in and through the complex’s

parking lot by Officers White, Abendschan, Watts, Boggs, Yanez, and Criss. Mr. Villanueva lived

in the apartment complex and was walking home after buying a sandwich. These officers

affirmatively allowed Mr. Villanueva to continue walking towards Mr. Zetina within the

operational perimeter, even though they knew that Mr. Zetina was armed with a weapon and that

they were in plain clothes and in unmarked cars.

        At the apartment complex, Deputies Flick and Stone approached Mr. Zetina and attempted

to grab him with a “bear hug.” 4 The officers did so even though they knew that Mr. Zetina was

armed, and while Mr. Villanueva was within their operational perimeter. The officers were in plain

clothes and did not identify themselves as members of law enforcement when they bear hugged

Mr. Zetina. During the bear hug, Mr. Zetina removed a gun from his hoody and shot multiple

deputies. This led to a firefight between Mr. Zetina and the BATTLE Defendants. At the end of


2
  Located at 4225 Galley Road, Colorado Springs, Colorado 80909.
3
  “Takedown” is law enforcement terminology for apprehension of a suspect.
4
  “Bear hug” is BATTLE-specific terminology for grabbing a suspect from behind while pinning the suspect’s arms
down.

                                                       3
     Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 4 of 31




the fight, one officer was dead, two other officers were wounded by gunfire, and a third had

shrapnel wounds.

       Additionally, Mr. Villanueva, an innocent bystander, was shot in the back. He fell to the

ground, unable to move any part of his body from the chest down. Mr. Villanueva suffered a

thoracic spinal cord injury in multiple vertebras. He also suffered from multiple edemas and

hemorrhages. These injuries caused Mr. Villanueva to become permanently paralyzed at the age

of twenty-eight.

                               JURISDICTION AND VENUE

1.      At all times relevant to this action, the Plaintiff, THOMAS VILLANUEVA (hereinafter

        “Plaintiff-VILLANUEVA”) was a resident of El Paso County, Colorado and a citizen of

        the United States of America.

2.      At all times relevant to this action, Defendant El Paso County was authorized by law to

        maintain and did maintain a police department known as the El Paso County Sheriff’s

        Office, which acted as its agents in the area of law enforcement.

3.      At all times relevant to this Complaint, Defendant Bill Elder was a citizen of the United

        States, resident of and domiciled in the State of Colorado and was acting under the color

        of law in his capacity as the Sheriff employed by the El Paso County Sheriff’s Office.

4.      At all times relevant to this Complaint, Defendant Micah Flick was a citizen of the United

        States, resident of and domiciled in the State of Colorado and was acting under the color

        of law in his capacity as an officer employed by the El Paso County Sheriff’s Office.

5.      At all times relevant to this Complaint, Defendant Scott Stone was a citizen of the United

        States, resident of and domiciled in the State of Colorado and was acting under the color

        of law in his capacity as an officer employed by the El Paso County Sheriff’s Office.



                                                4
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 5 of 31




6.     At all times relevant to this Complaint, Defendant Tremaine White was a citizen of the

       United States, resident of and domiciled in the State of Colorado and was acting under the

       color of law in his capacity as an officer employed by the El Paso County Sheriff’s Office.

7.     At all times relevant to this Complaint, Defendant Stephanie Criss was a citizen of the

       United States, resident of and domiciled in the State of Colorado and was acting under the

       color of law in her capacity as an officer employed by the El Paso County Sheriff’s Office.

8.     At all times relevant to this Complaint, Defendant Michael Boggs was a citizen of the

       United States, resident of and domiciled in the State of Colorado and was acting under the

       color of law in his capacity as an officer employed by the El Paso County Sheriff’s Office.

9.     At all times relevant to this Complaint, Defendant John Watts was a citizen of the United

       States, resident of and domiciled in the State of Colorado and was acting under the color

       of law in his capacity as an officer employed by the El Paso County Sheriff’s Office.

10.    At all times relevant to this Complaint, Defendant Jacob Abendschan was a citizen of the

       United States, resident of and domiciled in the State of Colorado and was acting under the

       color of law in his capacity as an officer employed by the El Paso County Sheriff’s Office.

11.    At all times relevant to this action, Defendant the City of Colorado Springs, Colorado was

       authorized by law to maintain and did maintain a police department known as the

       Colorado Springs Police Department, which acted as its agents in the area of law

       enforcement.

12.    At all times relevant to this Complaint, Defendant Peter Carey was a citizen of the United

       States, resident of and domiciled in the State of Colorado and was acting under the color

       of law in his capacity as the Chief of Police employed by the Colorado Springs Police

       Department.



                                               5
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 6 of 31




13.    At all times relevant to this Complaint, Defendant Kevin Miyakusu was a citizen of the

       United States, resident of and domiciled in the State of Colorado and was acting under the

       color of law in his capacity as an officer employed by the Colorado Springs Police

       Department.

14.    At all times relevant to this Complaint, Defendant Marcus Yanez was a citizen of the

       United States, resident of and domiciled in the State of Colorado and was acting under the

       color of law in his capacity as an officer employed by the Colorado Springs Police

       Department.

15.    At all times relevant to this Complaint, Defendant John Reindollar was a citizen of the

       United States, resident of and domiciled in the State of Colorado and was acting under the

       color of law in his capacity as an officer employed by the Colorado State Patrol.

16.    At all times relevant to this Complaint, Defendant Chad Hunt was a citizen of the United

       States, resident of and domiciled in the State of Colorado and was acting under the color

       of law in his capacity as an officer employed by the Colorado State Patrol.

17.    Plaintiff-VILLANUEVA’s various civil rights claims under 42 U.S.C. § 1983 give rise to

       subject matter jurisdiction in this Court pursuant to 28 U.S.C. § 1331 (federal question)

       and 28 U.S.C. § 1343(a)(3) and § 1343(a)(4) (civil rights).

18.    Venue in this action properly lies in the United States District Court for the District of

       Colorado pursuant to 28 U.S.C. § 1391, as all Defendants reside within this federal judicial

       district; all Defendant municipalities/localities are located within this district. The events

       giving rise to this action took place at or near Colorado Springs, Colorado within this

       district.




                                                6
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 7 of 31




                                FACTUAL ALLEGATIONS

      A. BEAT AUTO THEFT THROUGH LAW ENFORCEMENT – “BATTLE”

19.    The BATTLE team is composed of agents from multiple jurisdictions, including the

       Colorado Springs Police Department (hereinafter, “CSPD”), El Paso County Sheriff’s

       Office (hereinafter, “EPCSO”), and Colorado State Patrol (hereinafter, “CSP”). BATTLE

       team members meet every Monday in a joint effort to look for and attempt to recover

       stolen vehicles.

20.    BATTLE detectives dress in plain clothes, drive undercover vehicles, and go out and

       proactively search for stolen cars. Once the detectives find a stolen car, detectives follow

       them until the suspect leaves the car. At that point, they try to apprehend the suspect for

       vehicular thief.

21.    Agencies requesting BATTLE activation must be able to assign a minimum of one

       investigator or detective to participate in BATTLE operations. This individual will serve

       as the case agent for the operation and may be provided with a co-supervisor.

22.    The Colorado State Patrol is the lead agency in BATTLE. The Captain of the Colorado

       State Patrol’s Investigative Service Section is the BATTLE Project Director and

       Commander.

23.    The BATTLE Project Director is responsible for assuring that BATTLE has the

       equipment, training, and support necessary to carry out its mission.

24.    Liability for individual BATTLE members is the sole responsibility of each of the

       participating agencies or employees.




                                                7
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 8 of 31




25.    The primary BATTLE Supervisor is a Colorado State Patrol Sergeant. This individual has

       field supervisory responsibility of all team members during BATTLE activities and must

       ensure that BATTLE Operational Guidelines are followed.

26.    BATTLE gathers intelligence on both organized and individual criminal activity on the

       local, state, and national levels.

27.    BATTLE requires thorough and thoughtful planning of undercover operations. Planning

       is considered the most important function of any undercover operation.

28.    Plans are created by using tactical-planning information, briefing sheets, surveillance

       reports, and other materials. The BATTLE briefing sheet must be completed prior to any

       undercover or tactical operation. If circumstances are time-sensitive, the briefing sheet

       may not be completed, but only with task force supervisor approval. The briefing sheet

       designates the supervisor for the operation, authorization for the raid, etc.

29.    Use of force must comply with all Colorado laws and the investigator’s applicable

       department policies.

30.    In the planning and execution of an undercover operation, BATTLE detectives must give

       priority to the safety of ALL persons, including those who enter the scene or are already

       within the operational perimeter.

31.    If a BATTLE detective is involved in an enforcement activity and is contacted by a citizen,

       all efforts must be made to direct them to the on-scene supervisor. Information may be

       provided to the citizen without compromising the investigation.

32.    The Task Force Supervisor must make training recommendations to the Project Director.

       The Task Force Commander must approve all recommended training for Team members.




                                                8
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 9 of 31




       The Project Director has the authority to approve and spend training funds budgeted to

       BATTLE.

33.    Investigators are required to have attire with ‘Police,” “Agent,” “Sheriff,” or “Trooper”

       markings during undercover operations.

34.    CSP Troopers are required to use reasonable, necessary, and appropriate force when force

       is used to accomplish lawful objectives.

35.    EPCSO officers are required to use reasonable, necessary, and appropriate force when

       force is used to accomplish lawful objectives.

36.    CSPD officers are required to use reasonable, necessary, and appropriate force when force

       is used to accomplish lawful objectives.

37.    It is standard practice for law enforcement agencies around the United States to secure the

       scene of a police operation.

38.    It is standard practice for law enforcement agencies around the United States to apprehend

       non-violent suspects only when the risk to the public has been eliminated.

39.    BATTLE Detectives are not trained nor required by BATTLE-specific directives to secure

       the scene of a police operation before conducting a “takedown.”

40.    BATTLE is required to protect the public and/or individuals in the operational perimeter

       of a takedown.

41.    EPCSO is required to protect the public and/or individuals in the operational perimeter of

       a takedown and/or apprehension of a suspect.

42.    CSPD is required to protect the public and/or individuals in the operational perimeter of

       a takedown and/or apprehension of a suspect.




                                               9
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 10 of 31




43.     CSP is required to protect the public and/or individuals in the operational perimeter of a

        takedown and/or apprehension of a suspect.

                 B. BATTLE’S FEBRUARY 5, 2018 OPERATION PLAN

44.     On February 5, 2018, the BATTLE team was comprised of eleven members: ten active,

        and one passive. Active members include: (1) Sergeant Kevin Miyakusu, CSPD (2)

        Officer Marcus Yanez, CSPD; (3) Investigator John Reindollar, CSP; (4) Sergeant

        Jacob Abendschan, EPCSO; (5) Deputy Micah Flick, EPCSO; (6) Deputy Scott Stone,

        EPCSO; (7) Deputy John Watts, EPCSO; (8) Deputy Tremaine White, EPCSO; (9)

        Deputy Stephanie Criss, EPCSO; and (10) Deputy Michael Boggs, EPCSO

        (collectively, “BATTLE Defendants”). Sergeant Chad Hunt, CSP, was supporting the

        team remotely.

45.     On February 5, 2018, Sergeant Hunt created a BATTLE operation plan.

46.     The BATTLE Defendants were all dressed in plain clothes. Each had a police badge

        tucked in underneath their plain clothes. The only individual wearing a bulletproof vest

        with police insignia was Sergeant Miyakusu.

47.     BATTLE Defendants were partnered together in unmarked police vehicles. Sergeant

        Miyakusu and Investigator Reindollar were partnered together in a blue Infiniti sedan.

        Officer Yanez and Deputy Criss were partnered in a maroon Ford Explorer Sport Trac.

        Deputies Flick, Watts, and Stone were partnered in a white Nissan Armada. Finally,

        Sergeant Abendschan and Detectives White and Boggs were partnered in black Ford

        F150.

48.     After meeting at the Gold Hill Substation, each vehicle drove in different directions to

        look for stolen vehicles. BATTLE Defendants are given a “hot list” of stolen vehicles to



                                               10
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 11 of 31




        lookout for. The hot list describes the make, model, and plate number of vehicles that are

        stolen.

49.     Sergeant Miyakusu and Investigator Reindollar located a stolen green 1999 Saturn

        (hereinafter, “Saturn”) around 8:00 am. Sergeant Miyakusu placed a GPS tracking device

        on the Saturn after obtaining permission from the registered owner.

50.     The BATTLE Defendants and Sergeant Hunt monitored the GPS tracking device that was

        placed on the Saturn.

51.     BATTLE Defendants continued looking for stolen cars while waiting for the Saturn to

        begin moving.

52.     In the afternoon, the GPS tracker showed that the Saturn was moving. The BATTLE

        Defendants all separately drove to the area where the Saturn was located.

53.     Sergeant Abendschan and Detectives White and Boggs located the Saturn at a carwash.

        At this point, the Saturn was partially blue. The detectives saw the suspect, Mr. Zetina,

        spray painting the Saturn blue.

54.     Detective White called out over the radio a description of what Mr. Zetina was wearing.

        Mr. Zetina was a Hispanic man who was wearing a hoodie with the number “13” on it.

55.     The number 13 is identified by police as a gang symbol. The number is associated with

        the thirteenth letter of the alphabet, “M,” and is known by police as a homage to the

        Mexican Mafia. Known gang members often wear clothing depicting their gang

        affiliation.

56.     Deputy Stone and his team members were concerned of Mr. Zetina’s association with

        gangs.




                                               11
          Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 12 of 31




    57.     Deputy Yanez believed that Mr. Zetina’s attire demonstrated that Mr. Zetina was not

            afraid to show that he was a gang member.

    58.     In fact, Mr. Zetina was known by CSPD to be a member of the street gang “South Side

            Soldados,” or “Triple S.” Mr. Zetina was known to go by the gang moniker “Grumpy.”

    59.     Mr. Zetina then left the car wash and drove to the Marquette Heights Apartments. Sergeant

            Abendschan and Sergeant Hunt monitored Mr. Zetina’s movements on the computer using

            the GPS tracker, and communicated via radio where to go next.

    60.     After leaving the car wash, Mr. Zetina conducted multiple “burn moves5” to determine if

            law enforcement was following him. The BATTLE Defendants observed Mr. Zetina make

            burn moves, including driving through several neighborhoods before arriving at his

            destination.

    61.     The BATTLE Defendants set up a takeaway which is an operational perimeter in all

            directions. A BATTLE vehicle also goes into the operational perimeter to keep eyes on

            the suspect. The BATTLE Defendants set up a takeaway at the Marquette Heights

            Apartments6 to monitor Mr. Zetina.

    62.     The BATTLE Defendants observed Mr. Zetina and another individual spray painted the

            Saturn blue in the driveway of the Marquette Heights Apartments.

    63.     After meeting with an individual, Mr. Phillip Kopf, Mr. Zetina drove away from

            Marquette Heights Apartments alone.




5
  “Burn Move” is a law enforcement term for the movements a suspect takes to identify whether law enforcement
personnel is following them. Some maneuvers include driving through alleys, residential neighborhoods, and
making U-turns.
6
  Some of the BATTLE detectives refer to these apartments as either the “Kit Carson Apartments” or the “Marquis
Heights Apartments.” However, the apartments all share the same address at 568 Marquette Drive, Colorado
Springs, CO 80911.

                                                       12
          Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 13 of 31




    64.     After leaving the Marquette Heights Apartments, Mr. Zetina again conducted multiple

            burn moves, including driving in circles throughout a residential area in an attempt to

            identify any law enforcement personnel following him.

    65.     Sergeant Abendschan and Deputies White and Boggs followed Mr. Zetina out of the

            Marquette Heights Apartments. The detectives and Mr. Zetina stopped at a stoplight, with

            a silver SUV between them. When the light turned green, Mr. Zetina stuck his left hand

            out of the window, raised his middle finger (making a crude gesture), and accelerated.

    66.     Mr. Zetina then raced with the silver SUV, driving erratically. Mr. Zetina made numerous

            turns, which caused the BATTLE Defendants to lose sight of his vehicle. Mr. Zetina made

            his way to the Shannon Glen Apartments.7 The BATTLE Defendants then set up another

            takeaway.

    67.     At the Shannon Glenn Apartments, the BATTLE Defendants did not attempt to arrest Mr.

            Zetina because he was near his vehicle.

    68.     Mr. Zetina then drove to the Murray Hill Apartment complex. The BATTLE Defendants

            also drove to the Murray Hill Apartments.

                  C. BATTLE’S ACTIONS TO APPREHEND MANUEL ZETINA

    69.     The BATTLE Defendants arrived at Murray Hill Apartments in the afternoon in their

            separate cars. Each BATTLE vehicle parked in a different spot at the apartment complex,

            establishing an operational perimeter around Mr. Zetina.

    70.     The operational perimeter was located in the parking lot of the Murray Hill Apartments.

            The BATTLE Defendants located themselves in the corridor of the parking lot which runs

            east-west off North Murray Avenue. The BATTLE Defendants did not clear civilians from



7
    The address is 260 N Murray Boulevard, Colorado Springs, CO 80916.

                                                       13
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 14 of 31




        the operational perimeter or secure the operational perimeter at any point while they were

        at Murray Hill Apartments. See Exhibit A, Map of Murray Hill Apartments.

71.     After arriving in the complex, Deputy White walked into one of the apartment buildings

        to get a better view of Mr. Zetina. Deputy White walked in through a back entrance, up

        the stairs, and then down another set of stairs to look through the glass front door. He

        could see Mr. Zetina from this vantage point.

72.     Deputy White was providing information about Mr. Zetina to Deputy Boggs via

        telephone.

73.     Deputy White observed Mr. Zetina sitting in the driver’s seat of the Saturn. Deputy White

        told the other BATTLE Defendants that it looked like Mr. Zetina was smoking a pen. The

        BATTLE Defendants, including Sergeant Abendschan, believed that Mr. Zetina was

        smoking methamphetamines or some other type of illegal drug.

74.     In fact, Mr. Zetina was smoking methamphetamines in the vehicle.

75.     After smoking methamphetamines, Mr. Zetina walked into the apartment complex, and

        was on the phone. The cell phone was in his right hand when he walked into the apartment

        complex.

76.     Deputy White then walked past Mr. Zetina’s car and said via telephone to Deputy Boggs

        that the Saturn was empty. Deputy Boggs radioed this information to the other BATTLE

        Defendants.

77.     Deputy White sat on the steps outside of one of the apartment buildings and continued to

        observe Mr. Zetina.

78.     Deputy White told the team that it was a good time to takedown Mr. Zetina because he

        was alone and away from the Saturn.



                                               14
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 15 of 31




79.     Sergeant Miyakusu approved and gave the “go-ahead” to begin the takedown, even though

        he was behind one of the apartment buildings in the Murray Hill Apartments complex,

        and without eyes on the scene. Detective Boggs also affirmatively stated over the radio

        that the BATTLE Defendants should attempt a takedown of Mr. Zetina.

80.     Sergeant Miyakusu began directing units into the area to set up for the takedown of Mr.

        Zetina.

81.     Sergeant Miyakusu and Investigator Reindollar were behind the apartment building in

        case Mr. Zetina attempted to flee in that direction.

82.     Sergeant Miyakusu and Investigator Reindollar were in command of the operation, but

        were not able to see the scene, suspect, officers, or civilians.

83.     Mr. Zetina emerged from one of the apartment buildings and began walking west, towards

        both the BATTLE Defendants and towards North Murray Road.

84.     When Mr. Zetina came out of the apartment building, Deputy White noticed that Mr.

        Zetina had a cell phone in his left hand and his right hand was in his jacket pocket. Mr.

        Zetina’s elbow was flexed, not relaxed.

85.     Based on Mr. Zetina’s arm placement, Deputy White believed that Mr. Zetina was

        concealing a weapon.

86.     Deputy Stone saw Mr. Zetina’s hand in his pocket, and also thought that the hand

        placement was abnormal.

87.     Even though Deputy White was in plain clothes, Mr. Zetina was staring very intently in

        his direction. Deputy White believed he thought Mr. Zetina knew he was a cop.

88.     Deputy White communicated to the other BATTLE Defendants that Mr. Zetina had a

        weapon in his hand. However, none of the detectives called off the takedown.



                                                 15
      Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 16 of 31




89.     Deputy White realized Mr. Zetina was staring intently at Deputies Flick and Stone, who

        were walking towards Mr. Zetina.

90.     Officer Yanez observed Mr. Zetina move his arm and hand towards his hip while walking

        towards Detectives Flick and Stone. Officer Yanez believed Mr. Zetina was drawing his

        gun.

91.     During the takedown, BATTLE Defendants were operating under an Operations Plan

        created by Sergeant Hunt.

92.     Plaintiff-VILLANUEVA entered the Murray Hill Apartments parking lot from the west,

        off N. Murray Road. He was walking west towards his apartment building in the complex.

93.     As he was walking towards his apartment building, Plaintiff-VILLANUEVA followed

        multiple BATTLE-Defendants. The BATTLE Defendants kept Mr. Villanueva in the

        operational perimeter, and allowed him to continue walking towards Mr. Zetina.

94.     The BATTLE Defendants never identified themselves as law enforcement to Mr.

        Villanueva before attempting to apprehend Mr. Zetina.

95.     Before Mr. Zetina was grabbed, Deputy Boggs saw Plaintiff-VILLANUEVA walking in

        the operational perimeter towards the takedown. Deputy Boggs allowed Mr. Villanueva

        to continue walking west towards the takedown, and kept Mr. Villanueva in the

        operational perimeter.

96.     Before Mr. Zetina was grabbed, Deputy Criss saw Plaintiff-VILLANUEVA walking in

        the operational perimeter towards the takedown. She allowed Mr. Villanueva to continue

        walking west towards the takedown, and kept Mr. Villanueva in the operational perimeter.




                                              16
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 17 of 31




97.      Before Mr. Zetina was grabbed, Deputy Watts saw Plaintiff-VILLANUEVA walking in

         the operational perimeter towards the takedown. He allowed Mr. Villanueva to continue

         walking west towards the takedown, and kept Mr. Villanueva in the operational perimeter.

98.      Before Mr. Zetina was grabbed, Officer Yanez saw Plaintiff-VILLANUEVA walking in

         the operational perimeter towards the takedown. He allowed Mr. Villanueva to continue

         walking west towards the takedown, and kept Mr. Villanueva in the operational perimeter.

99.      Before Mr. Zetina was grabbed, Sergeant Abendschan saw Plaintiff-VILLANUEVA

         walking in the operational perimeter towards the takedown. He allowed Mr. Villanueva

         to continue walking west towards the takedown. Instead of stopping Mr. Villanueva,

         Sergeant Abendschan began walking towards Mr. Zetina.

100.     Plaintiff-VILLANUEVA walked past Deputy White, continuing west towards Mr. Zetina.

101.     Deputy Criss knew there would be other people, including civilians like Plaintiff-

         VILLANUEVA, in the parking lot.

102.     Deputies Flick and Stone affirmatively grabbed at Mr. Zetina using a “bear hug.”

         BATTLE uses the bear hug so that suspects cannot use their arms. Neither deputy had

         their gun or badge out when approaching Mr. Zetina. All of the officers were in plain

         clothes and were driving unmarked cars. Most of the officers were wearing bulletproof

         vests.

      D. BATTLE’S GUN FIGHT WITH MANUEL ZETINA AT THE MURRAY HILL
                               APARTMENTS

103.     While Deputies Flick and Stone attempted to grab Mr. Zetina using a bear hug, Mr. Zetina

         brushed against Deputy Stone and began to lift his arm up in his pocket.

104.     Deputy Stone then grabbed Mr. Zetina in a bear hug.

105.     Mr. Zetina shot Deputy Stone in the left hip. At this time, Deputy Stone fell to the ground.


                                                 17
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 18 of 31




106.     Mr. Zetina and Deputy Flick began to fight. Mr. Zetina then shot Deputy Flick.

107.     Deputy Flick suffered life-threatening injuries and died because of the gunshot wound.

108.     The actions of Deputies Flick and Stone affirmatively began the firefight that ensued

         between the BATTLE Defendants and Mr. Zetina.

109.     While Mr. Zetina and Deputy Flick were wrestling, Officer Yanez attempted to approach

         the melee. He was shot in the groin by Mr. Zetina. Officer Yanez shot Mr. Zetina in the

         back.

110.     Mr. Zetina continued to shoot his gun. Deputy White approached and shot Mr. Zetina in

         the torso. Mr. Zetina became motionless. Mr. Zetina later died from injuries sustained

         during the gunfight.

                                 E. THOMAS VILLANUEVA

111.     On February 5, 2018 Plaintiff-VILLANUEVA was a resident of the Murray Hill

         Apartments.

112.     Plaintiff-VILLANUEVA bought sandwiches from a restaurant across the street from the

         apartment complex. Mr. Villanueva was walking west towards his apartment building in

         the operational perimeter when he walked past the BATTLE Defendants and Mr. Zetina.

113.     Plaintiff-VILLANUEVA saw the BATTLE Defendants but did not realize the BATTLE

         Defendants were members of law enforcement actively engaged in a takedown of an

         armed suspect.

114.     If fact, multiple civilians did not realize the BATTLE Defendants were members of law

         enforcement.




                                               18
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 19 of 31




115.     Residents in the Murray Hill Apartments complex, who observed the entire chain of

         events, believed that a gang fight was happening in the parking lot. They did not know the

         BATTLE Defendants were members of law enforcement.

116.     During the fight, Plaintiff-VILLANUEVA was shot once by Mr. Zetina.

117.     Plaintiff-VILLANUEVA fell to the ground after being shot. He was unable to use his legs

         or feel any sensation below his nipple line.

118.     Plaintiff-VILLANUEVA suffered a gunshot wound through and through, which entered

         the left side of his body and exited the right. He was shot in the back. Because of these

         injuries, Mr. Villanueva is permanently paralyzed from the chest down at age twenty-

         eight.

119.     The bullet caused a spinal cord injury to Plaintiff-VILLANUEVA’s fourth thoracic

         vertebra. Additionally, Mr. Villanueva suffered from multiple acute, comminuted, and

         displaced fractures from the third to the sixth thoracic vertebras. The greatest height loss

         was at the fourth thoracic vertebra.

120.     Plaintiff-VILLANUEVA suffered a spinal cord edema from the second to the sixth

         thoracic vertebras, with the most significant deformity at the fourth thoracic vertebra. Mr.

         Villanueva also suffered extensive posterior epidural hemorrhage throughout his thoracic

         canal, most significantly between the fourth and sixth thoracic vertebras. He also suffered

         a small amount of subarachnoid hemorrhage in the lower thoracic thecal sac.

121.     Plaintiff-VILLANUEVA suffered burst fractures on his third and fourth thoracic

         vertebras. Multiple small fracture fragments and gas were present within the spinal canal.




                                                 19
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 20 of 31




122.     The gunshot wound severed Plaintiff-VILLANUEVA’s spine, leading to his paralysis and

         permanent inability to use his legs. Plaintiff-VILLANUEVA will require medical care

         and home health care for the remainder of his life.

123.     Plaintiff-VILLANUEVA was shot because the BATTLE Defendants made critical and

         lethal mistakes leading up to and during the takedown, including not securing the

         operational perimeter; allowing a civilian to enter the operational perimeter; keeping a

         civilian within the operational perimeter controlled by law enforcement during an active

         takedown; and continuing the takedown even though they knew Mr. Zetina was armed,

         while a civilian was in the operational perimeter.

124.     After the shooting, Plaintiff-VILLANUEVA contemplated suicide, in part because of the

         Defendants’ lack of accountability and failure to take responsibility for Mr. Villanueva’s

         injuries.

125.     Plaintiff-VILLANUEVA was forced to move back in with his parents after the shooting.

         He lost his job and has not been able to secure new employment, as he can no longer work.

         Mr. Villanueva has lost contact with friends, as he cannot “hang out” as he did before the

         shooting. Mr. Villanueva is not able to pursue hobbies such as skateboarding, which he

         enjoyed while his legs were usable. Mr. Villanueva cannot have sexual relationships. Mr.

         Villanueva suffered emotional harm, and now is scared to make decisions on his own.

         Because of the shooting, Mr. Villanueva has lost the independence and confidence that

         made him a successful, self-sufficient member of the community.




                                                 20
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 21 of 31




        F. BATTLE’S FAILURE TO IDENTIFY THEMSELVES AS DETECTIVES

126.     Abigale Mason emerged from her apartment after the police shootout, brandishing a

         firearm. She pointed the gun at the BATTLE Defendants because she did not know they

         were police. She was concerned by the gunfire in the parking lot.

127.     There were no warnings given by the BATTLE Defendants prior to the attempted

         takedown. All commands came after the gunfire began.

128.     At the time of the takedown, no BATTLE detective displayed police insignia. Deputy

         Stone had his police badge on a chain around his neck, tucked into his shirt. Officer Yanez

         had his badge tucked underneath his plain clothes during the takedown.

129.     Deputy White never pulled his police badge out of his shirt during the takedown.

130.     During takedowns, at least one BATTLE detective is required to wear an “exterior vest,”

         which identifies the individual as police. This is a bulletproof vest adorned with police

         emblems and must be worn outside of clothes.

131.     Sergeant Miyakusu was the only BATTLE detective wearing an exterior vest. However,

         the vest was under his jacket. As such, the police emblems were not visible. Sergeant

         Miyakusu’s police badge was around his neck, tucked into his clothes. Additionally,

         Sergeant Miyakusu was behind an apartment building during the takedown, instead of in

         the parking lot. Sergeant Miyakusu could not see the parking lot from his vantage point.

         Consequently, none of Sergeant Miyakusu’s police emblems and insignia were visible to

         Mr. Zetina.

132.     Sergeant Miyakusu did not want to let Mr. Zetina know that he was a law enforcement

         officer.




                                                 21
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 22 of 31




133.     None of the vehicles driven by the BATTLE Defendants were marked with police

         emblems.

134.     BATTLE Defendants agreed that the takedown of Mr. Zetina was a “big chaos moment.”

                             G. BATTLE’S LACK OF TRAINING

135.     BATTLE Defendants do not train together. They train with their respective police

         organizations.

136.     It is standard practice for officers of separate law enforcement agencies to train together

         if they will be working in the field together, or if they will be conducting an operation

         together.

137.     BATTLE Defendants are trained to grab using a bear hug without identifying themselves

         as law enforcement until after a suspect has been grabbed.

138.     It is standard practice for law enforcement to be trained to avoid contacting a suspect until

         the officer/officers has/have been identified as a member of law enforcement.

139.     BATTLE Defendants are not trained to secure the area of an anticipated operation,

         including undercover operations, to prevent civilians from entering the location.

140.     It is standard practice for law enforcement to be trained to secure the area of an anticipated

         operation, including undercover operations.

141.     BATTLE Defendants are not trained to secure the operational perimeter of an anticipated

         takedown to prevent civilians from entering the location.

142.     It is standard practice for law enforcement to be trained to secure the operational perimeter

         to prevent civilians from entering the operational perimeter.

143.     BATTLE Defendants are not trained to remove and/or secure civilians who are already

         within the operational perimeter of an anticipated takedown.



                                                  22
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 23 of 31




144.     It is standard practice for law enforcement to be trained to remove and/or secure civilians

         who are already within the operational perimeter of an anticipated takedown.

145.     BATTLE Defendants are not trained on how to properly protect civilians, who are under

         their control, once they enter an operational perimeter.

146.     It is standard practice for law enforcement to be trained to protect civilians who are within

         an operational perimeter.

147.     BATTLE Defendants are not trained to call off a takedown if they believe that the suspect

         is armed and dangerous and/or if there is a risk to the public.

148.     It is standard practice for law enforcement to be trained to call off an operation if the

         suspect is armed and dangerous and/or if there is a risk to the public.

149.     BATTLE Defendants are not instructed on de-escalation techniques when performing a

         takedown of a suspect.

150.     It is standard practice for law enforcement to be trained on de-escalation techniques when

         apprehending a suspect.

151.     BATTLE Defendants are not trained to identify gang members.

152.     It is standard practice for law enforcement to be trained how to identify gang members.

                                        COUNT ONE
                           State-Created Danger - 42 U.S.C. § 1983
 (Against Defendants Flick, Stone, Abendschan, Watts, White, Criss, Boggs, Miyakusu, Yanez,
                        Reindollar, and Hunt in Individual Capacities)

153.     All preceding paragraphs are incorporated by reference as though fully set forth herein.

154.     This Count arises under 42 U.S.C. § 1983, and is alleged against BATTLE detective

         Defendants Flick, Stone, Abendschan, Watts, White, Criss, Boggs, Miyakusu, Yanez,

         Reindollar, and Hunt, (hereinafter, “BATTLE Defendants”) in their individual capacities,

         for their command and/or supervisory directives causing, and or knowingly acquiescing


                                                 23
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 24 of 31




         in commanded personnel’s causing, the deprivation of Plaintiff-VILLANUEVA’s

         constitutional rights to life, liberty, and personal security under the Fourteenth

         Amendment to the United States Constitution.

155.     At all relevant times, such Defendants were acting under the color of the laws of the State

         of Colorado.

156.     Plaintiff-VILLANUEVA was shot during a BATTLE-initiated “takedown” of Manuel

         Zetina, a suspected car thief.

157.     BATTLE Defendants followed the movements of Mr. Zetina in a stolen 1999 Saturn using

         police surveillance and GPS tracking. During this time, Mr. Zetina made numerous

         vehicular maneuvers to evade the police, including “burn runs.”

158.     BATTLE Defendants were aware that Mr. Zetina was the member of a street gang.

         Defendants noticed Mr. Zetina wearing a hoodie with the number “13” on it. Defendants

         knew that his number is associated with the thirteenth letter of the alphabet, “M,” and is a

         symbol of the Mexican Mafia.

159.     BATTLE Defendants did not apprehend Mr. Zetina in multiple locations throughout the

         day, including at the Marquis Heights Apartments and Shannon Glen Apartments, because

         they were worried about safety.

160.     BATTLE Defendant decided to apprehend Mr. Zetina at the Murray Hill Apartments at

         approximately 3:30 p.m. Defendants positioned themselves in various places in the

         complex’s parking lot. At this time, Defendants affirmatively allowed individuals to walk

         through the parking lot.




                                                 24
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 25 of 31




161.     Sergeant Miyakusu affirmatively gave the “go-ahead” to begin the takedown operation,

         even though he could not see the scene and Deputy White had notified the team that Mr.

         Zetina was armed.

162.     Multiple BATTLE Defendants saw Mr. Zetina’s hand in his pocket at an odd angle and

         knew that Mr. Zetina was concealing a gun or other weapon. Additionally, multiple

         Defendants felt that Mr. Zetina was staring at them intently, in an uneasy manner.

163.     BATTLE Defendants affirmatively gave orders to begin the takedown, even though

         Deputy White aired over multiple channels of communication that Mr. Zetina was armed.

164.     Plaintiff-VILLANUEVA began walking through the parking lot at Murray Hill

         Apartments before the takedown began. He was walking east towards his apartment

         complex. BATTLE Defendants White, Abendschan, Watts, Boggs, Criss, and Yanez

         watched Mr. Villanueva walk through the operational perimeter and kept him in the

         operational perimeter without stopping him or warning him of the takedown.

165.     BATTLE Defendants increased Plaintiff-VILLANUEVA’s vulnerability to being shot by

         affirmatively instructing the takedown to occur, and by keeping Mr. Villanueva within the

         operational perimeter of the takedown.

166.     Plaintiff-VILLANUEVA was a civilian in the operational perimeter. He was not a

         member of any police organization, nor was he a member of the general public. Instead,

         Mr. Villanueva was part of a limited and specifically identifiable group of apartment

         dwellers at the Murray Hill Apartments. Specifically, Mr. Villanueva was a resident of

         the Murray Hill Apartment complex who was returning home after buying lunch from a

         nearby restaurant.




                                                  25
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 26 of 31




167.     The BATTLE Defendants controlled the operational perimeter. The BATTLE Defendants

         had operational control over everything and everyone within the operational perimeter.

         Upon allowing Plaintiff-VILLANUEVA to enter the operational perimeter, the BATTLE

         Defendants took control over Mr. Villanueva.

168.     BATTLE Defendants’ affirmative actions placed Plaintiff-VILLANUEVA at substantial

         risk of serious, immediate, and proximate harm. The Defendants’ actions proximately

         caused Mr. Villanueva to suffer a paralyzing gunshot wound to the back. Mr. Villanueva’s

         spinal cord was severed as a result of the gunshot wound to his back. Because of his

         injuries, Mr. Villanueva will need medical care and home health care for the rest of his

         life. Additionally, Mr. Villanueva has lost his job, his independence, and the ability to

         care for himself.

169.     BATTLE Defendants abused their authority by acing with deliberate indifference to, and

         with reckless, willful, and callous disregard for, the known substantial risk of Plaintiff-

         VILLANUEVA’s injuries, in deprivation of his constitutional rights, which is shocking

         to the conscience.

170.     For the foregoing deprivations of Plaintiff-VILLANUEVA’s constitutional rights to life,

         liberty, and personal security, BATTLE Defendants are liable in their individual capacities

         for compensatory and punitive damages, as well as reasonable attorney’s fees and costs

         under 42 U.S.C. § 1988, which amounts will be proven at trial.

171.     Plaintiff-VILLANUEVA demands judgement against BATTLE Detective Defendants

         Flick, Stone, Yanez, Abendschan, Watts, White, Criss, Boggs, Miyakusu, Reindollar, and

         Hunt, jointly and severally, as follows: (1) compensatory damages in an amount to be

         determined, which amount shall be proven at trial; (2) punitive damages in an amount to



                                                 26
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 27 of 31




         be determined, which amount shall be proven at trial; (3) reasonable attorney’s fees and

         costs under 42 U.S.C. § 1988; (4) pre- and post-judgment interest; (5) costs; and (6) such

         other and further relief that this Court deems proper.

                                       COUNT TWO
                             Failure to Train - 42 U.S.C. § 1983
  (Against Defendants El Paso County Sheriff’s Office, Elder, Abendschan, Colorado Springs
                          Police Department, Carey, and Miyakusu)

172.     All preceding paragraphs are incorporated by reference as though fully set forth herein.

173.     This Count arises under 42 U.S.C. § 1983, and is alleged against Defendants El Paso

         County Sheriff’s Office, Sheriff Bill Elder, Sergeant Jacob Abendschan (“Sheriff’s

         Department”), Colorado Springs Police Department, Chief of Police Peter Carey, Sergeant

         Kevin Miyakusu       (“Colorado Springs Police), (Sheriff’s Department and Colorado

         Springs Police, “Municipal Defendants”) in their official capacities, arising from the acts

         of Sheriff Bill Elder, Sergeant Jacob Abendschan, Chief of Police Peter Carey, and

         Sergeant Miyakusu, whose policies and training procedures caused the deprivation of

         Plaintiff-VILLANUEVA’S constitutional rights to life, liberty, and personal security

         under the Fourteenth Amendment to the United States Constitution.

174.     At all times relevant, such BATTLE Defendants were acting under color of the laws of

         the State of Colorado.

175.     Upon information and belief, BATTLE detectives did not train together, but were left to

         train with their respective agencies. The Municipal Defendants did not provide training

         on securing the area of an anticipated takedown, recognizing gang signs, or safe practices

         in apprehending a suspect.

176.     The Municipal Defendants were deliberately indifferent to the risk of constitutional harm

         this lack of training posed.


                                                 27
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 28 of 31




177.     BATTLE detectives takedown suspects each week, often in public places.

178.     As a direct and proximate cause of the Municipal Defendants’ inadequate training,

         Plaintiff-VILLANUEVA suffered a gunshot wound to the back that left him paralyzed

         from the chest down and was thereby deprived of his Fourteenth Amendment rights to

         life, liberty, and personal security.

179.     Municipal Defendants are jointly and severally liable to Plaintiff-VILLANUEVA for

         compensatory damages arising from the failure to train the BATTLE Defendants,

         constituting deliberate and conscious-shocking indifference to the constitutional rights of

         Mr. Villanueva.

180.     Plaintiff-VILLANUEVA demands judgment against Municipal Defendants, jointly and

         severally, as follows: (1) compensatory damages in an amount to be determined, which

         amount shall be proven at trial; (2) reasonable attorney’s fees and costs under 42 U.S.C.

         § 1988; (3) pre- and post-judgment interest; (4) costs; and (5) such other and further relief

         that this Court deems proper.

                                     COUNT THREE
                            WILLFUL AND WANTON NEGLIGENCE
                                  (Against All Defendants)

181.     All preceding paragraphs are incorporated by reference as though fully set forth herein.

182.     This Count arises under Colorado common law and is alleged against all Defendants.

183.     At all relevant times, Defendants had a duty to protect the public. In particular, Defendants

         owed Plaintiff-VILLANUEVA this duty on February 5, 2018.

184.     BATTLE Defendants breached this duty by allowing Plaintiff-VILLANUEVA to enter,

         and keeping him within, the operational perimeter of a takedown of a violent, armed gang




                                                 28
       Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 29 of 31




         member. Defendants further breached this duty to Mr. Villanueva by not securing the

         operational perimeter before attempting to takedown Mr. Zetina.

185.     Plaintiff-VILLANUEVA was shot by Mr. Zetina. The bullet caused Mr. Villanueva’s

         spine to be severed, leading to paralysis from the chest down and permanent inability to

         use his legs. Plaintiff-VILLANUEVA will require medical care and home health care the

         remainder of his life. Plaintiff-VILLANUEVA has lost the ability to work or engage in

         social activities.

186.     The BATTLE Defendants caused Plaintiff-VILLANUEVA’s injuries by attempting to

         apprehend Mr. Zetina, an armed gang member, without securing the scene or protecting

         Mr. Villanueva.

187.     The Defendants’ conduct described herein was willful and wanton, in that in that it was

         committed purposefully and under circumstances that each Defendant must have realized

         as dangerous, done heedlessly and recklessly, without regard to the consequences, or the

         rights and safety of others, particularly Plaintiff-VILLANUEVA.

188.     As described above, Defendants’ breach caused and proximately caused damages to

         Plaintiff-VILLANUEVA.

                                     COUNT FOUR
                VICARIOUS LIABILITY AND RESPONDEAT SUPERIOR
(Against Defendants El Paso County Sheriff’s Office and Colorado Springs Police Department)

189.     All preceding paragraphs are incorporated by reference as though fully set forth herein.

190.     This Count arises under Colorado common law and is alleged the El Paso County Sheriff’s

         Office and Colorado Springs Police Department Defendants.




                                                29
     Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 30 of 31




191.    At all relevant times, the BATTLE Defendants were employees and/or agents of either

        Defendant El Paso County Sherriff’s Office or Defendant Colorado Springs Police

        Department, and were acting within the course and scope of their employment/agency.

192.    Defendants El Paso County Sheriff’s Office and Colorado Springs Police Department are

        liable for the actions of their respective employees/agents pursuant to vicarious liability

        and Respondeat Superior law for Plaintiff-VILLANUEVA’s injuries and damages.

193.    By virtue of the BATTLE Defendants being an employee and/or agent of Defendants El

        Paso County Sheriff’s Office or Colorado Springs Police Department, and because they

        were acting within the course and scope of their employment and authority at the time of

        the above-referenced incidents, the acts and omissions of the BATTLE Defendants are

        deemed the acts and omissions of Defendants El Paso County Sheriff’s Office and

        Colorado Springs Police Department pursuant to the doctrine of Respondeat Superior.

194.    Defendants El Paso County Sherriff’s Office and Colorado Springs Police Department are

        vicariously liable for the acts of their respective employees/agents pursuant to Respondeat

        Superior law as a proximate cause of Plaintiff’s injuries and damages.

195.    Plaintiff is entitled to any and all damages pursuant to Colorado law.

                                   JURY TRIAL DEMAND

       Plaintiff-VILLANUEVA hereby demands a trial by jury with respect to each of the

claims alleged herein.


       Respectfully submitted March 26, 2019.
                                                            Respectfully submitted,

                                                            /s/ Joseph Ramos
                                                            Joseph Ramos, Esq., M.D.
                                                            /s/ Brian Calandra
                                                            Brian Calandra, Esq.


                                               30
Case 1:19-cv-00295-PAB-KMT Document 31 Filed 03/26/19 Page 31 of 31




                                          /s/ Colleen T. Calandra
                                          Colleen T. Calandra, Esq.
                                          /s/ Rebekah Stern
                                          Rebekah Stern, Esq.
                                          Ramos Law
                                          3000 Youngfield Street
                                          Wheat Ridge, CO 80215
                                          Phone Number: (303) 733-6353
                                          Fax Number: (303)865-5666
                                          Email: joe@ramoslaw.com
                                                  brian@ramoslaw.com
                                                  colleen@ramoslaw.com
                                                  rebekah@ramoslaw.com

                                          /s/ Scott Hooper
                                          Scott Hooper, Esq.
                                          2929 Allen Parkway, 39th Floor
                                          Houston, TX 77019
                                          Phone Number: (713) 529-5055
                                          Email: shooper@shooperlaw.com




                                31
